Case 2:17-cv-02972-AKT Document 298 Filed 06/17/19 Page 1 of 2 PageID #: 1129




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 NELSON CASTILLO, MARTA VALLADARES,
 ARACELY VALLADARES, CARLOS REYES, and
 YOSELY ESPINAL HENRIQUEZ, individually and on
 behalf of all others similarly situated,

                                       Plaintiffs,
                                                               17-CV-02972 (AKT)
 -against-

 PERFUME WORLDWIDE INC., PERFUME CENTER                        NOTICE OF MOTION
 OF AMERICA INC., SHRI PARSHWA PADMAVATI
 & CO. LLC, 3OVO LOGISTICS INC., TEXVEL INC.,
 JOHN DOE CORPORATIONS NOS. 1-5, KANAK
 GOLIA, PIYUSH GOLIA, PRABHA GOLIA and
 ROMA GOLIA,

                                       Defendants.


TO ALL COUNSEL OF RECORD:

       PLEASE TAKE NOTICE, that defendants Perfume Worldwide Inc., Perfume Center of

America Inc., Shri Parshwa Padmavati & Co. LLC, 3OVO Logistics Inc., Texvel Inc., John Doe

Corporations Nos. 1-5, Kanak Golia, Piyush Golia, Prabha Golia and Roma Golia (collectively,

“Defendants”), by its attorneys Catafago Fini LLP, will move this Court, before the Honorable A.

Kathleen Tomlinson at the Federal Courthouse located at 100 Federal Plaza, Central Islip, New

York 11722, on August 1, 2019, or as soon thereafter as counsel can be heard, for an Order granting

Defendants’ motion asking the Court to enforce the settlement agreement in accordance with Fed.

R. Civ. P. Rule 23 opt-out procedures. Defendants’ motion rests upon all prior pleadings and

proceedings had herein, and upon the following papers served herewith: (a) Declaration of Jacques

Catafago, Esq., (b) Exhibits A and B, and (c) Defendants’ Memorandum of Law.

       PLEASE TAKE FURTHER NOTICE, that pursuant to the Court’s June 3, 2019 Order
Case 2:17-cv-02972-AKT Document 298 Filed 06/17/19 Page 2 of 2 PageID #: 1130




in this action (Doc. 295), papers, if any, in opposition to this motion are required to be served upon

the undersigned counsel so as to be received by July 15, 2019.



Dated: New York, New York
       June 17, 2019
                                                                  CATAFAGO FINI LLP

                                                            By: Jacques Catafago
                                                                Jacques Catafago, Esq.
                                                                The Empire State Building
                                                                350 Fifth Avenue, Suite 7710
                                                                New York, New York 10118
                                                                (212) 239-9669
                                                                Attorneys for Defendants




                                                  2
